Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Yang et al. (CN 106322899 A) in view of WO 2018/006570 A1 or Li et al. (CN 106196865 A).
As to claim 1, Yang teaches a door for a refrigerator the door (Fig. 1 – door 1) comprising: a front panel and a rear panel having insulation therebetween (Fig. 4 – door body has front panel and rear panel; abstract; page 3, (3) beneficial effect); a door cover (Figs. 2-3) that covers an upper surface of the refrigerator door, the upper surface of the refrigerator door extending between the front and rear panels (Figs. 4-6 and related text, embodiment one), wherein the door cover comprises: a microphone pocket provided in an upper cover of the door cover (Figs. 2 and 4); a microphone mount provided in the microphone pocket (Figs. 2 and 4), a microphone mounted in the microphone mount (Figs. 2 and 4). Yang does not explicitly discuss a speaker mount provided in the speaker pocket and a speaker mounted in the speaker mount, wherein the speaker pocket and the microphone pocket are separated from each other.
Li teaches a speaker pocket provided in the upper cover (Fig. 2), a speaker mount provided in the speaker pocket and the speaker pocket and a speaker (head unit 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Li into the teachings of Yang by adding the speaker pocket, a speaker mount provided in the speaker pocket of Li into the teachings of Yang for the purpose of having a refrigerator with speaker acoustic equipment structure along with microphone structure.
As to claim 3, Yang and Li do not explicitly disclose the door of claim 1 wherein a distance between the microphone and the speaker is 84 mm or more and 200 mm or less. However, there is a distance between the microphone and the speaker and whether the distance is 85 mm or more or 200 mm or less is purely design choice.

3.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Li in view of Tagaya (2019/0127216).
As to claims 11-12, Yang and Li do not explicitly discuss the door of claim 1, wherein a substrate is installed in the microphone mount and is electrically connected to the microphone element installed in the microphone mount and is configured to process 
Tagaya teaches microphone 290 is mounted on the back surface of the microphone substrate 270, microphone substrate 270 is electrically connected to the control substrate 250 via a wire 230b and fixed to the substrate holding member 140 with screws or tapes ([0024]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Tagaya into the teachings of Yang and Li and incorporate the substrate mount is detachably installed in the microphone mount for the purpose of improving the assembling ability and ensuring the suitable sound collection performance.

4.	Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Yang and Li in view of Tsufuku et al. (JP02001912568A).
As to claim 18, Yang and Li do not explicitly discuss the door of claim 1, wherein a substrate configured to control the refrigerator is installed in the speaker mount.
	Tsufuku teaches a refrigerator is provided with a storage section for storing a control substrate for controlling the operation of the refrigerator (see solution).
	It would have been obvious to incorporate the teachings of Tsufuku into the teachings of Yang and Li and incorporate the substrate is installed in the speaker mount for the purpose of protecting the storage section in a space which is formed of an outer case and an inner case and provided with a heat insulation member.

19 rejected under 35 U.S.C. 103 as being unpatentable over Yang, Li, and Tsufuku in view of Ui (US Patent 6,005,641).
As to claim 19, Yang, Li, and Tsufuku do not explicitly discuss the door of claim 18 wherein a substrate mount is detachably installed on the speaker mount, and wherein the substrate is mounted on the substrate mount.
Ui teaches a substrate mounting portion for detachably mounting a semiconductor substrate to be connected with the speaker (claim 3).
It would have been obvious to incorporate the teachings of Ui into the teachings of Yang, Li, and Tsufuku and incorporate the substrate mount is installed on the speaker mount for the purpose of having the substrate mounting portion is provided at its base end portion with terminals to be connected with the speaker.

6.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Yang et al. (CN 106322899 A) in view of WO 2018/006570 A1 or Li et al. (CN 106196865 A).
As to claim 20, Yang teaches a refrigerator (Fig. 2), comprising: a cabinet (chamber in refrigerator where door 1 attached and closed); at least one door to open and close the cabinet (Fig. 6, door 1; page 4, 1st paragraph and Embodiment Two, 1st paragraph); the upper end cover of the door is provided with cover plate and microphone is positioned at below described cover plate (abstract; page 2, (2) technical scheme, 3rd paragraph; p. 4), wherein a portion of the door cover (Figs. 2-3) comprises a microphone pocket in which a microphone is mounted (Figs. 2 and 4; abstract); and a control assembly that is electrically connected to the microphone (p. 3, 1st and last 
Li teaches a refrigerator comprises: a cabinet (Fig. 1); at least one door to open and close the cabinet (Fig. 1); a speaker pocket provided in the upper cover (Fig. 2), and a speaker (head unit 20) mounted in the speaker mount (Fig. 2), Li further teaches with acoustic structure normal mounting state on refrigerator reference such as installs the front of panel towards side surface refrigerator outside, the back side of installation panel, a panel side surface towards refrigerator inside is installed (page 3, last paragraph), hence the speaker pocket can be in front of the panel towards side surface or back side of the panel and the speaker pocket is obviously separated from the microphone pocket in Yang; an installation panel 10 connected to the speaker (head unit 20) (Fig. 2, pages. 2 & 4) and obviously electronically.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Li into the teachings of Yang by adding the speaker pocket, a speaker mount provided in the speaker pocket of Li into the teachings of Yang for the purpose of having a refrigerator with speaker acoustic equipment structure along with microphone structure.
Allowable Subject Matter
7.	Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-10 and 14-17 are objected because they depend on objected claims 4 and 13, respectively.
Response to Arguments
8.	Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. Applicant argues that the combinations of the references fail to teach claims 1 and 20; specifically Yang does not disclose a microphone pocket or a speaker pocket provided in an upper cover of the door cover and a mic 4 is provided in a mounting box 3 which is provided on an upper side of a door 1 and a cover plate is provided on top. This cover plate has no pockets and rather has a flat plate shape. Yang cannot disclose a door cover that defines an upper surface of the refrigerator because the cover plate completely covers the mounting box 3 and so it is the cover plated in Yang and not the mount box 3 that defines the upper surface; the mounting box 3 does not disclose an upper cover and not that the microphone is provided in an upper cover defining an upper surface of the door and Yang cannot disclose a microphone pocket provided in an upper cover of a door cover that defines an upper surface of the door and cannot disclose a speaker pocket separated from the microphone pocket (remarks pages 3-4). Examiner respectfully submits that Yang teaches a front panel and a rear panel having insulation therebetween (Fig. 4 – door body has front panel and rear panel; abstract; page 3, (3) beneficial effect); a door cover (Figs. 2-3) that covers an upper surface of the refrigerator door and the door cover is all of Figs. 2 and 3, not “the cover plate completely covers the mounting box 3, and so it is the cover plated in Yang, and not the mounting box 2, that defines the upper surface” that alleged by Applicant; and the door cover comprises: a microphone pocket provided in an upper cover of the door cover (Figs. 2 and 4); a microphone mount provided in the microphone pocket (Figs. 2 and 4), a microphone mounted in the microphone mount (Figs. 2 and 4).
Applicant further argues that Li does not disclose a microphone or speaker pocket in a door cover; replacing the mounting panel 10 of Li with the mounting box 3 of Yang would not yield the claimed invention. Examiner respectfully submits that Li teaches a speaker pocket provided in the upper cover (Fig. 2), a speaker mount provided in the speaker pocket and the speaker pocket and a speaker (head unit 20) mounted in the speaker mount (Fig. 2), Li further teaches with acoustic structure normal mounting state on refrigerator reference such as installs the front of panel towards side surface refrigerator outside, the back side of installation panel, a panel side surface towards refrigerator inside is installed (page 3, last paragraph), hence the speaker pocket can be in front of the panel towards side surface or back side of the panel and the speaker pocket is obviously separated from the microphone pocket in Yang and adding the speaker pocket, a speaker mount provided in the speaker pocket of Li into the teachings of Yang for the purpose of having a refrigerator with speaker acoustic equipment structure along with microphone structure, not replacing the mounting panel of Li with the mounting box of Yang as alleged by Applicant.
	As to claim 12, Applicant argues that Tagaya do not disclose a substrate mount detachably installed in the microphone mount. Examiner respectfully submits that Tagaya teaches microphone 290 is mounted on the back surface of the microphone substrate 270, microphone substrate 270 is electrically connected to the control substrate 250 via a wire 230b and fixed to the substrate holding member 140 with screws or tapes ([0024]); and since microphone substrate fixed to the substrate holding member with screws or tapes then a substrate mount detachable because it would have 
As to claim 19, Applicant argues that Ui does not disclose a substrate mount detachably installed on the speaker mount.  Examiner respectfully submits that Ui teaches a substrate mounting portion for detachably mounting a semiconductor substrate to be connected with the speaker (claim 3).
	Applicant further argues that “…Reparation of the claimed microphone and speaker is convenient, as the claimed microphone and speaker substrates are simply removed from the claimed door cover without needing to further revoke a cover plate (such as in Yang) or an entire mounting plate (as in Li) to reach the microphone and speaker”.  Examiner respectfully submits that this is irrelevant and not recited in the claims.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652